


Exhibit 10.41
[catalentlogov02copy03a01.jpg]        
Catalent Pharma Solutions
Frankland Road,
Blagrove, Swindon
Wiltshire, SN5 8YS,
United Kingdom
tel +44 (0)1793 864000
fax +44 (0)1793 613394
www.catalent.com

        




6th April 2011


PRIVATE & CONFIDENTIAL
Sharon Johnson
SVP Global Quality
Catalent Pharma Solutions


Dear Sharon


Further to recent discussions I write to confirm that with effect from 18th
April 2011, you will return to working in the UK, located from our Swindon
facility.


This letter subject to your acceptance and in conjunction with the enclosed
documentation, will form the basis of your continued employment with Catalent
Pharma Solutions.


Working Hours


Your hours of work are 37.5 per week, working Monday to Friday. The Company
shall be entitled to change the hours of work when necessary.


Pay


Your basic salary will be £210,000 per annum. This will be reviewed in September
2011, and annually thereafter


Bonus


You will be entitled to participate in the Catalent Management Incentive Plan
and your bonus potential under this plan will be 75% of salary. This is based on
the Company financial year from 1 July to 30 June and usually paid in September.
The Company reserves the right to vary, modify or withdraw any bonus scheme at
any time.


LTIP




You will retain eligibility for the PTS Holdings Corp Equity Plan as per your
existing terms and conditions.


Relocation


You will receive a tax free relocation of £8,000 payable against receipt of
relocation expenses incurred e.g., temporary living accommodation in accordance
with the Relocation Policy and HMRC guidelines.


Within this we commit to provide for a 1 bedroom apartment locally. Expense
incurred in support of this commitment that go beyond the tax free allowance
will be supported by Catalent, however; you will be responsible for the
respective tax liability associated with any non tax free allocation. Funding of
a 1 bedroom apartment in the locality will be on an on-going basis and subject
to annual review. Please contact David Lloyd to discuss identification of a
suitable property.




--------------------------------------------------------------------------------






In addition, we will cover your international relocation related costs in
supporting your return from the US to the UK e.g., movement of household goods
etc.


Car & Fuel Allowance


You will be entitled to a car allowance of £9,200 per annum and a fuel allowance
of £4,200 per annum. These are non-pensionable allowances subject to tax and
National Insurance paid in equal monthly instalments.


Private Medical Insurance


You will continue to receive non-contributory family membership of the Company's
private medical insurance scheme.


Annual Leave


In addition to normal statutory holidays your annual entitlement is 24 days,
rising to 26 days after the completion of 5 years service and 28 days after
completion of 10 years service.


Pension


You will be eligible to join the Company's pension plan. Details of the Catalent
Pharma Solutions Group Personal Pension Plan is enclosed along with an
application form. To join the plan you must complete and return the application
form.


Terms and Conditions of Employment Statement


Enclosed are your Terms and Conditions of Employment, please sign and return one
copy to me along with the attached form to signify acceptance.


In the meantime should you have any immediate queries then please do not
hesitate to contact me.


Yours sincerely






David Lloyd
Regional HR Diretor UK & Ire




I, Sharon Johnson, confirm acceptance of my appointment on the terms and
conditions outlined within the enclosed letter dated 6th April 2011.






Signed


Date




